TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00541-CV



                               Shalanda Augillard, Appellant

                                                v.

                        Tiffany Madura and Richard Toro, Appellee


     FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
         NO. 06-0762, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                             CONCURRING OPINION


              I concur in the judgment only.



                                    __________________________________________

                                    Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Filed: June 20, 2008